984 So.2d 1283 (2008)
Kristy BAYNHAM, Appellant,
v.
Brent O. BAYNHAM, Appellee.
No. 4D07-4325.
District Court of Appeal of Florida, Fourth District.
July 2, 2008.
Rosanna Ferrari and Melinda Penney Gamot of The Gamot Law Firm, P.L., Palm Beach Gardens, for appellant.
Lynn G. Waxman of Lynn G. Waxman, P.A., West Palm Beach, and H. Jeffrey Cutler of Delacruz & Cutler, LLP, Coral Gables, for appellee.
PER CURIAM.
Affirmed. See Von Baillou v. Von Baillou, 959 So.2d 821 (Fla. 4th DCA 2007).
WARNER, MAY, JJ., and BIDWILL, MARTIN JOHN, Associate Judge, concur.